Citation Nr: 9923974	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for low back strain.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the Huntington, Virginia RO, which granted a 
noncompensable rating for chronic low back strain, effective 
from July 1996.  This case was before the Board in July 1998 
when it was remanded for additional development.


FINDINGS OF FACT

The veteran's low back strain is manifested by complaints of 
low back pain; clinical findings show minimal pain on 
palpation of the lumbosacral spine, and normal range of 
motion of the back with no additional loss of motion due to 
pain, weakness, excess fatigability or incoordination.


CONCLUSION OF LAW

The criteria for a 10 percent rating for low back strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from June 1976 to June 1996.  Service 
medical records note that the veteran was seen on several 
occasions with complaints of low back pain.  Diagnoses 
included lumbosacral strain and chronic mechanical low back 
pain.  Service medical records note that the veteran was 
placed on a 90-day temporary physical profile for low back 
pain in May 1992.  A February 1996 retirement examination 
report notes a diagnosis of chronic mechanical low back pain.  

An October 1996 rating decision granted service connection 
for chronic low back pain, evaluated as noncompensable, 
effective from July 1996.  The veteran appealed this 
decision.

A December 1996 VA examination report notes the veteran's 
complaints of constant low back pain.  The veteran stated 
that she is unable to stand for long periods of time and 
"has a rough time bending at times."  Upon examination, 
posture was erect and gait was normal.  Examination of the 
spine revealed no postural abnormalities or deformities.  
Range of motion of the lumbar spine was flexion to 19 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
Straight leg raising test was negative bilaterally.  X-rays 
revealed a normal lumbar spine.  Diagnosis was lumbosacral 
strain with no limitation of motion.

Following remand by the Board in July 1998, the RO received 
private treatment records dated from 1996 to 1997.  These 
treatment records note no complaints or findings of a low 
back disability.

VA outpatient treatment records dated in 1998 note that the 
veteran was seen on several occasions with complaints of low 
back pain.  A June 1998 treatment record notes the veteran's 
complaints of intermittent back pain.  The veteran indicated 
that she had not had any "recent bad flares of the pain."  
Assessment included intermittent back pain.  A September 1998 
treatment record notes the veteran's complaints of low back 
pain.  X-rays of the lumbosacral spine revealed minimal 
scoliosis of the lumbar spine with convexity to the right and 
clinically insignificant spina bifida occulta of the L5 
vertebra.

A February 1999 VA examination report notes the veteran's 
complaints of low back pain since a 1977 accident.  The 
veteran indicated that the pain is constant and is confined 
to her lower back without radiation.  She further indicated 
that activity, prolonged standing and prolonged sitting make 
the pain worse.  Examination revealed minimal pain on 
palpation of the lumbosacral spine at L4/5.  There was no 
evidence of any muscle spasm or fasciculations of the 
lumbosacral paraspinal muscles.  Active range of motion was 
within normal limits in all planes.  Gait was completely 
nonantalgic without the use of any assistive device and there 
was no limp.  The examiner stated that, "[c]linically, [the 
veteran] has low back pain with no evidence of any 
significant focal neuromuscular or functional deficits on 
this examination."  The examiner further stated that:

the [veteran's] back does not exhibit any 
weakened movement, excess fatigability or 
incoordination.  There is no loss of 
range of motion.  It is my opinion that 
the pain does not significantly limit 
functional ability.  . . . I guess it is 
possible for this to happen, that is pain 
I guess could limit functional ability if 
the back is used repeatedly over a period 
of time.  I guess it is possible for this 
to happen, that is pain I guess could 
limit functional ability if the back is 
used repeatedly over a period of time, 
but it is not possible for me to 
determine this on my examination.  I 
doubt whether there is any loss of range 
of motion during the flare-up.

Analysis

The veteran contends that her service-connected low back 
strain is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
she has submitted a claim that is plausible-capable of 
substantiation.  Murphy, supra; Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 5295, lumbosacral strain.  Under the 
applicable criteria, disability with slight subjective 
symptoms only warrants a noncompensable evaluation.  
Disability with characteristic pain on motion warrants a 10 
percent evaluation.  Disability with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent evaluation.  Severe 
disability with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

In the alternative, Diagnostic Code 5292 provides a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence of record shows that the veteran's low back 
disability is manifested by less than slight limitation of 
motion.  Specifically, a December 1996 VA examination report 
notes range of motion of the lumbar spine as flexion to 19 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
While the limitation of flexion to 19 degrees would 
ordinarily mean a significant loss of motion, this was 
clearly a typographical error since the examiner also 
characterized the motion of the lumbar spine as full.  
Moreover, no such limitation of motion had ever been shown 
previously, nor was it shown on subsequent examination.  On 
the February 1999 VA examination report it was noted that 
range of motion was within normal limits in all planes.  In 
order to meet the criteria for a 10 percent evaluation under 
Diagnostic Code 5292, the veteran would have to show at least 
slight limitation of motion of the lumbar spine.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1998) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  In a February 1999 VA examination report, 
the examiner stated that there was no loss of range of motion 
and there would be no loss of motion due to pain, weakened 
movement, excess fatigability or incoordination.  In 
addition, the examiner stated that it was unlikely that there 
would be any loss of motion due to flare-ups.  Given this 
opinion, range of motion would not be limited to the point of 
slight limitation of motion, thus there would not be any 
evidentiary basis for the assignment of a compensable rating 
under Diagnostic Code 5292.  

The Board recognizes that the veteran has complained of pain 
and this has been acknowledged in the medical reports.  Under 
Code 5295, characteristic pain on motion warrants a 10 
percent rating whereas subjective complaints of pain only 
warrant a  noncompensable evaluation.  Given the consistent 
complaints reported by the veteran and the examiners' 
apparent acknowledgment that the veteran does in fact have 
pain, it is concluded that the evidence is at least in 
equipoise as to whether the veteran's disability meets the 
criteria for a 10 percent rating.  Under such circumstances, 
the veteran must be given the benefit of the doubt and a 
rating of 10 percent is therefore in order.  A rating in 
excess of 10 percent is clearly not warranted as neither 
muscle spasm nor loss of lateral spine motion has ever been 
demonstrated.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for her low back strain, as prescribed 
by in Fenderson.  However, the rating described above 
reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.


ORDER

Entitlement to a 10 percent rating for low back strain is 
granted, subject to regulations governing awards of monetary 
benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

